 



Exhibit 10.1
EXECUTION COPY
FIRST AMENDMENT TO
THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF BOYKIN HOTEL PROPERTIES, L.P.
     THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF BOYKIN HOTEL PROPERTIES, L.P. (this “Amendment”), dated as of the
19th day of May, 2006, is entered into by and among Boykin Lodging Company, an
Ohio corporation (the “General Partner”), and those limited partners of Boykin
Hotel Properties, L.P., an Ohio limited partnership (the “Partnership”), listed
on the signature pages attached hereto (collectively, the “Signing Limited
Partners,” and together with the General Partner, the “Signing Partners”).
     WHEREAS, the General Partner and the limited partners of the Partnership
(the “Limited Partners”) entered into a Third Amended and Restated Agreement of
Limited Partnership of the Partnership as of September 30, 2002 (the
“Partnership Agreement”);
     WHEREAS, the General Partner and the Partnership intend to enter into a
proposed Agreement and Plan of Merger among Braveheart Investors LP, a Delaware
limited partnership (“Parent”), Braveheart II Realty (Ohio) Corp., an Ohio
corporation (“REIT Merger Sub”), Braveheart II Properties Holding LLC, a
Delaware limited liability company, Braveheart II Properties Company LLC, an
Ohio limited liability company (“OP Merger Sub”), the General Partner and the
Partnership (the “Merger Agreement”) whereby REIT Merger Sub will be merged with
and into the General Partner with the result that the General Partner will
become a wholly owned subsidiary of Parent and the shareholders of the General
Partner will receive the consideration described in the Merger Agreement;
     WHEREAS, the Signing Partners would like to clarify that in connection with
the Merger Agreement, the Limited Partners may provide a contingent Notice of
Redemption under the Partnership Agreement, conditioned on closing of the
transactions contemplated by the Merger Agreement and that any redemption will
not occur unless and until such condition has been met;
     WHEREAS, the Signing Partners would also like to clarify that any
distribution declared or paid after provision by a Limited Partner of a
conditional Notice of Redemption as contemplated by the foregoing recital but
prior to the closing of the transactions under the Merger Agreement will be
payable to the Limited Partners notwithstanding the provision of such Notice of
Redemption;
     WHEREAS, the Merger Agreement contemplates that the shareholders of the
General Partner and the Limited Partners will receive different consideration,
solely as a result of indebtedness of the Partnership to the General Partner
pursuant to the Subordinated Convertible Note;
     WHEREAS, Section 9.1(c) of the Partnership Agreement prohibits disparate
consideration being paid to the shareholders of the General Partner and the
Limited Partners of the Partnership in connection with a merger or sale
transaction;
     WHEREAS, pursuant to Section 11.1(d) of the Partnership Agreement, any
amendment to the Partnership Agreement that affects the operation of the
Conversion Factor of the Redemption Right

 



--------------------------------------------------------------------------------



 



requires the consent and approval of Limited Partners holding more than 66 2/3%
of the Common Percentage Interests of the Limited Partners; and
     WHEREAS, the Signing Partners hold more than 66 2/3% of the Common
Percentage Interests of the Limited Partners and desire to amend the Partnership
Agreement in light of the foregoing.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and for good and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
Section I: Definitions
     Capitalized terms not otherwise defined in this Amendment shall have the
meanings assigned to them as set forth in the Partnership Agreement.
Section II: Amendments to Partnership Agreement
     1. Conditional Redemption Notice. The Partnership Agreement shall be
amended by adding the following to the end of the definition of “Notice of
Redemption”:
“Notwithstanding anything to the contrary contained in this definition,
Section 7.4 or Exhibit D, a Notice of Redemption provided in connection with the
transactions contemplated in the Agreement and Plan of Merger among Braveheart
Investors LP, a Delaware limited partnership (“Parent”), Braveheart II Realty
(Ohio) Corp., an Ohio corporation (“REIT Merger Sub”), Braveheart II Properties
Holding LLC, a Delaware limited liability company, Braveheart II Properties
Company LLC, an Ohio limited liability company (“OP Merger Sub”), the General
Partner and the Partnership (the “Merger Agreement”, and the transactions
contemplated therein, the “Mergers”) may be made contingent on the effectiveness
of the Mergers. If a Redeeming Partner provides such conditional Notice of
Redemption contemplated by the foregoing, the Redeeming Partner shall note the
conditional nature of the Notice of Redemption on the form delivered to the
Partnership and the copy delivered to the General Partner.”
     2. Specified Redemption Date. The Partnership Agreement shall be amended by
replacing the definition currently provided for “Specified Redemption Date” with
the following:
“‘Specified Redemption Date’ shall mean, with respect to a given Partner, the
tenth (10th) Business Day after receipt by the General Partner of a Notice of
Redemption; provided, however, that if the General Partner combines its
outstanding REIT Common Shares, no Specified Redemption Date shall occur after
the record date and prior to the effective date of such combination.
Notwithstanding the foregoing method for establishing the Specified Redemption
Date, a Notice of Redemption given in

2



--------------------------------------------------------------------------------



 



contemplation of the Mergers may specify that the Specified Redemption Date will
be the Closing Date under the Merger Agreement.”
     3. Redemption Right. The Partnership Agreement shall be amended by
inserting the following in Section 7.4(a) after the sixth sentence therein:
“For purposes of clarification, the Redeeming Partner or any Assignee of any
Limited Partner who provides a Notice of Redemption in contemplation of the
Mergers shall be entitled to receive distributions paid with respect to Common
Units at or prior to the effective time under the Merger Agreement. However,
such Redeeming Partner or Assignee shall not be entitled to receive dividends
paid with respect to REIT Common Shares at prior to the effective time of the
Mergers under the Merger Agreement.”
     4. General Partner Transfers of Interests. The Partnership Agreement shall
be amended by inserting the following at the end of Section 9.1(c):
“Notwithstanding the foregoing, the General Partner may engage in a Transaction
in which the Limited Partners receive an amount of cash, securities or other
property disparate from the greatest amount of cash, securities or other
property paid to a holder of one REIT Common Share in consideration of one REIT
Common Share as a result of the Transaction if the sole reason for such
disparate amount is the indebtedness of the Partnership to the Company pursuant
to the Subordinated Convertible Debt.”
Section III: Miscellaneous
     1. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of Ohio, without reference to principles of
conflict of laws.
     2. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument.
     3. Full Force and Effect. Except as expressly amended by this Amendment,
all other terms, conditions, and agreements of the Partnership Agreement shall
remain in full force and effect, and the same are unmodified hereby.
[signature page follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Partners have caused this Amendment to be duly
executed as of the day and year first above written.

              GENERAL PARTNER:
 
            BOYKIN LODGING COMPANY,     an Ohio corporation
 
       
 
  By:        /s/ Richard C. Conti
 
       
 
      Richard C. Conti, President
 
            SIGNING LIMITED PARTNERS:
 
            JABO LLC, a Delaware limited liability company
 
       
 
  By:   Boykin Management Company
 
      Limited Liability Company, its
 
      Managing Member
 
       
 
  By:   The Boykin Group, Inc., Member
 
       
 
  By:   /s/ Robert W. Boykin
 
       
 
      Robert W. Boykin, President
 
                 /s/ John E. Boykin           John E. Boykin, Co-Trustee under
William     J. Boykin Trust Agreement, dated March 9, 1988
 
                 /s/ Robert W. Boykin           Robert W. Boykin, Co-Trustee
under William     J. Boykin Trust Agreement, dated March 9, 1999
 
                 /s/ John E. Boykin           John E. Boykin, Trustee under TBG
    Investments Trust Agreement, dated     December 16, 2005

4



--------------------------------------------------------------------------------



 



                   /s/ John E. Boykin           John E. Boykin, Trustee under
Robert W.     Boykin 2005 Amended and Restated Revocable     Trust Agreement,
dated December 16, 2005
 
                 /s/ Robert W. Boykin           Robert W. Boykin, Trustee under
John E.     Boykin Investments Trust Agreement, dated     December 16, 2005

5